PEE CURIAM.
We agree with the court below that the defendant’s apparatus is an infringement of the first, second, and fourth claims of patent No. 360,070, and deem it unnecessary to add anything to the opinion of Judge Lacombe. The question whether the apparatus is an infringement of the first claim of patent No. 37(5,-837 is too doubtful to be resolved in favor of trie complainant upon a motion for a preliminary injunction, and should be reserved for disposition upon the final hearing of the cause. So far as thé order appealed from allows an injunction for the infringement of this claim, it should be reversed; otherwise, it is affirmed. Ordered accordingly.